Case: 22-10195     Document: 00516337722          Page: 1    Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 31, 2022
                                   No. 22-10195
                                                                         Lyle W. Cayce
                                                                              Clerk
   Charise L. Logan,

                                                            Plaintiff—Appellant,

                                       versus

   Central Intelligence Agency; Homeland Security;
   Department of Secret Service; George W. Bush; Wendy
   Logan; Calvin B. Davis,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:22-CV-00038


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Charise Logan filed a pro se complaint in the Northern District of
   Texas. She purported to sue, among others, the Central Intelligence Agency,
   the Secret Service, the Department of Homeland Security, and former



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10195      Document: 00516337722          Page: 2   Date Filed: 05/31/2022




                                    No. 22-10195


   President George W. Bush. From what we can best surmise from the
   complaint, Logan alleges that these defendants conspired with Wendy
   Logan, who impersonated Charise at various sporting events and at a dinner
   with the Bush family. Logan sought to amend her complaint to attach various
   exhibits, including a urine chain of custody form and a Texas appellate court
   decision which held that Logan was not competent to represent herself in a
   criminal trial for trespass.
          A magistrate judge recommended dismissing Logan’s complaint as
   frivolous pursuant to 28 U.S.C. § 1915(e). The district court agreed and
   adopted the magistrate judge’s recommendation. Logan appeals. Her brief
   on appeal is conclusory and contains additional allegations, including that
   defendants conspired to make her believe she had dementia with the use of
   “electronic equipment/surveillance systems” and that her young adult
   children were coerced or manipulated into attending public functions,
   including two Super Bowl games. Logan cites to various unrelated news
   articles to explain the importance of identity theft and dedicates a portion of
   her brief to the late Chadwick Boseman and the cast of the movie 21 Bridges.
          “We review a district court’s dismissal of an in forma pauperis
   complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for an abuse
   of discretion.” Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009). “A
   claim may be dismissed as frivolous if it does not have an arguable basis in
   fact or law.” Id. After reviewing the record and Appellant’s brief, we see no
   error in the district court’s judgment dismissing Logan’s complaint as




                                         2
Case: 22-10195        Document: 00516337722             Page: 3      Date Filed: 05/31/2022




                                         No. 22-10195


   frivolous pursuant to 28 U.S.C. § 1915(e)(2).1 Accordingly, we AFFIRM
   the district court.




           1
            This is not the first time we have affirmed the dismissal of a complaint filed by
   Logan as frivolous. See Logan v. Homeland Security, 802 F. App’x 838 (5th Cir. 2020) (per
   curiam).




                                               3